Citation Nr: 1012382	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to service connection for a right foot 
condition.

4.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for left ear hearing loss, has 
been received.

5.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for a neuromuscular disorder, 
has been received.

6.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for adjustment disorder, has 
been received.

7.  Entitlement to an initial compensable evaluation before 
November 28, 2007 and in excess of 10 percent from November 
28, 2007 for service-connected patellofemoral syndrome of 
the left knee with degenerative arthritis.

8.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected ischemic heart disease.

9.  Entitlement to an effective date earlier than November 
28, 2007 for the assignment of a total disability rating 
based on individual unemployability (TDIU).

10.  Entitlement to service connection for a neuromuscular 
disorder.

11.  Entitlement to an evaluation in excess of 10 percent 
for service-connected low back strain.

12.  Entitlement to an evaluation in excess of 10 percent 
for service-connected allergic rhinitis and sinusitis.

13.  Entitlement to an evaluation in excess of 10 percent 
for degenerative changes of the right (dominant) hand.

14.  Entitlement to an evaluation in excess of zero percent 
before December 20, 2004 and in excess of 20 percent from 
December 20, 2004 for service-connected degenerative changes 
of the left (non-dominant) shoulder.

15.  Entitlement to an evaluation in excess of 10 percent 
for service-connected headaches.

16.  Entitlement to an evaluation in excess of 10 percent 
for service-connected residuals of a right knee medial 
meniscectomy with posttraumatic arthritis.

17.  Entitlement to an evaluation in excess of 10 percent 
for service-connected left (non-dominant) hand degenerative 
changes.

18.  Entitlement to service connection for acid reflux.

19.  Entitlement to service connection for hypertension.

20.  Entitlement to service connection for an enlarged 
heart.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to November 
1990 to include service in Vietnam during the Vietnam era.

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2003, November 2004, March 2006, and November 
2007 rating decisions of the RO.  The Veteran is either 
contesting the denial of service connection or the 
disability evaluations and effective dates assigned, or he 
is challenging the RO's determinations that the reopening of 
finally decided claims was not warranted.

The procedural history of this case is complex, as it stems 
from multiple claims, some of which were imbedded within 
notices of disagreement, numerous rating decisions, and the 
reinvoking of claims, some of which were already in 
appellate status.  The Board will point out the salient 
procedural matters.

As to the issues stemming from the August 2003 rating 
decision (issues 11 to 20), the Veteran filed a timely 
notice of disagreement in December 2003, and a statement of 
the case was issued in February 2005.  The Veteran filed a 
substantive appeal in May 2005, on the same day that an RO 
hearing on the issues took place.  Such a substantive appeal 
is untimely.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2009) (containing the procedural requirements and 
time limitations for initiating and perfecting appeals of RO 
determinations to the Board).  The RO, however, continued to 
treat the issues as though they were in appellate status.  
The hearing that took place in May 2005 entailed no 
indication from the Decision Review Officer that the issues 
were not in appellate status.  Furthermore, in August 2005, 
the RO issued a supplemental statement of the case 
pertaining to these issues, and in September 2005, the RO 
sent the Veteran a Veterans Claims Assistance Act of 2000 
(VCAA) notice regarding these issues.  The letter indicated 
that the VCAA notice was being provided pursuant to the 
filing of a substantive appeal.  Inasmuch as the RO has 
taken actions to indicate to the Veteran that the relevant 
issues are on appeal, and it took no steps to close the 
appeal, the requirement that there be a substantive appeal 
is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37(2009); 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per 
curium order).

Still with respect to the August 2003 rating decision, the 
RO denied service connection for a cervical spine disability 
and for a left foot disability.  Service connection for 
these two claimed disabilities was subsequently granted.  
These issues, therefore, are not on appeal, as the full 
benefits sought were granted.  Grantham v. Brown, 114 F. 3d 
1156 (Fed. Cir. 1997).  The Board observes that the Veteran 
filed a claim for increase with respect to the service-
connected left foot disability, which was granted.  He did 
not appeal that decision, and it is not before the Board.  
The Board emphasizes, however, that the Veteran did not file 
a notice of disagreement with respect to the September 2005 
rating decision by which service connection for the left 
foot disorder was initially granted and by which the initial 
disability rating was assigned.

As well, with respect to the issues flowing from the August 
2003 rating decision, the RO granted increased ratings for 
the service-connected left hand disability and for the 
service-connected left shoulder disability.  By April 1997 
rating decision, the RO granted an increased rating for 
degenerative disc disease of the cervical spine.  Although 
each increase represents a grant of benefits, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a decision awarding a higher rating, but less that the 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
these matters continue before the Board.

Finally regarding the issues related to the August 2003 
rating decision, in his May 2005 substantive appeal, the 
Veteran explicitly indicated that he desired a hearing 
before a Veterans Law Judge at the RO.  In February 2007, 
pursuant to an ambiguous hearing request contained in the 
December 2006 VA Form 9 (Substantive Appeal) wherein the 
Veteran indicated both that he did not desire a hearing 
before a Veterans Law Judge and that he did want a hearing 
before a Veterans Law Judge at the RO, the Veteran stated 
that he desired a hearing before a Decision Review Officer 
rather than a hearing before a Veterans Law Judge.  He 
further indicated that during that hearing, he wished to 
discuss all of the issues on appeal.  During the hearing 
that was provided, the Decision Review Officer dealt with 
issues appealed in December 2006, and not the ones stemming 
from the August 2003 rating decision.  The Board notes, in 
any event, that it is unclear whether the Veteran intended 
to withdrew his May 2005 Veterans Law Judge hearing request.

Regarding the November 2004 rating decision, the RO, inter 
alia, denied service connection for a right foot disability.  
The Veteran filed a timely notice of disagreement in May 
2005, and the RO issued a statement of the case in March 
2006.  The Veteran's June 2006 substantive appeal was not 
timely.  38 C.F.R. §§ 20.202, 20.302.  The RO, however, 
issued a supplemental statement of the case regarding the 
issue of entitlement to service connection for a right foot 
disability in January 2007.  Under Percy, the Court held 
that an untimely substantive appeal was not a jurisdictional 
bar to consideration of a claim, and that the RO and the 
Board may accept a substantive appeal even if it is not 
timely.  In this case, the Board finds that the slightly 
untimely substantive appeal is not a bar to Board review, as 
the RO issued a supplemental statement of the case in 
January 2007, thereby suggesting that the issue of 
entitlement to service connection for a right foot 
disability was still in appellate status.  Percy, supra.

As to the March 2006 rating decision, the Veteran filed a 
timely notice of disagreement that very month that did not 
include all of the issues dealt with in the rating decision.  
Of note, the Veteran did not initiate an appeal with respect 
to the RO's denial of the Veteran's application to reopen 
his claim of entitlement to service connection for chronic 
psychosis.  The RO, nonetheless, included the issue of 
whether new and material evidence, sufficient to reopen a 
claim of service connection for chronic psychosis, had been 
received in the September 2009 statement of the case, and 
the Veteran perfected as appeal as to that issue in his 
December 2006 substantive appeal.  A notice of disagreement 
is the jurisdictional initiation of an appeal.  Percy, 
supra.  Without it, an appeal cannot proceed, as the absence 
of a timely notice of disagreement is a jurisdictional bar 
to an appeal.  As such, the matter of chronic psychosis is 
not before the Board. 

The RO previously denied service connection for left ear 
hearing loss, a neuromuscular disorder, and adjustment 
disorder by April 1991, May 1991, and June 1992 rating 
decisions that became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).  A finally decided claim 
cannot be reopened in the absence of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  The Board must determine whether new and material 
evidence, sufficient to reopen a finally decided claim, has 
been received.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Thus, although the RO determined in the March 2006 rating 
decision that new and material evidence for the foregoing 
issues had not been received, the Board is bound to decide 
the threshold issue of whether evidence is new and material 
before addressing the merits of a claim.  The Board's 
discussion regarding the relevant issues on appeal is found 
below.  

The Board wishes to note with respect to the March 2006 
rating decision that to RO granted service connection for 
left knee degenerative arthritis with patellofemoral 
syndrome to which is assigned a zero percent 
(noncompensable) evaluation.  In a January 2008 rating 
decision, the RO increased that disability rating to 10 
percent effective November 28, 2007.  Although each increase 
represents a grant of benefits, the Court has held that a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB, 
6 Vet. App. at 38.  Thus, this matter continues before the 
Board.

The Board observed that by September 2007 rating decision, 
the RO granted service connection for peripheral neuropathy 
of the bilateral lower extremities to which it assigned a 
noncompensable (zero percent) evaluation.  In March 2008, 
the Veteran filed a claim for increase.  By July 2008 rating 
decision, however, the RO granted service connection for 
peripheral neuropathy of the right lower extremity and for 
peripheral neuropathy of the left lower extremity and 
assigned a 10 percent to each lower extremity effective 
March 14, 2008.  The RO is asked to clarify this matter.

The issues of entitlement to service connection for a right 
foot condition, entitlement to service connection for a 
neuromuscular disorder, entitlement to an evaluation in 
excess of 10 percent for service-connected low back strain, 
entitlement to an evaluation in excess of 10 percent for 
service-connected allergic rhinitis and sinusitis, 
entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the right (dominant) hand, 
entitlement to an evaluation in excess of zero percent 
before December 20, 2004 and in excess on 20 percent from 
December 20, 2004 for service-connected degenerative changes 
of the left (non-dominant) shoulder, entitlement to an 
evaluation in excess of 10 percent for service-connected 
headaches, entitlement to an evaluation in excess of 10 
percent for service-connected residuals of a right knee 
medial meniscectomy with posttraumatic arthritis, 
entitlement to an evaluation in excess of 10 percent for 
service-connected left (non-dominant) hand degenerative 
changes, entitlement to service connection for acid reflux, 
entitlement to service connection for hypertension, 
entitlement to service connection for an enlarged heart, and 
entitlement to an effective date earlier than November 28, 
2007 for the assignment of TDIU benefits are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be advised in the event 
that further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is not shown to be suffering from right 
upper extremity peripheral neuropathy.

2.  The Veteran is not shown to be suffering from left upper 
extremity peripheral neuropathy.

3.  By May 1991 rating decision, the RO denied the Veteran's 
claim of service connection for left ear hearing loss; 
although he was sent notice of the RO's decision the 
following month, the Veteran did not file a timely appeal 
regarding that decision.

4.  The evidence associated with the claims file subsequent 
to the May 1991 rating decision is reiterative of evidence 
previously of record and/or does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for left ear hearing loss.  

5.  By June 1992 rating decision, the RO denied the 
Veteran's claim of service connection for a neuromuscular 
disorder; although he was sent notice of the RO's decision 
that month, the Veteran did not file a timely appeal 
regarding that decision.

6.  The evidence associated with the claims file subsequent 
to the June 1992 rating decision is not reiterative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a neuromuscular disorder.  

7.  By April 1991 rating decision, the RO denied the 
Veteran's claim of service connection for an adjustment 
disorder; the Veteran did not perfect as appeal regarding 
that decision.

8.  The evidence associated with the claims file subsequent 
to the April 1991 rating decision is reiterative of evidence 
previously of record and/or does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for an adjustment disorder.  

9.  The Veteran's service-connected patellofemoral syndrome 
of the left knee with degenerative arthritis was productive 
of degenerative arthritis but no painful motion or 
limitation of motion before November 28, 2007 and productive 
of somewhat worsening symptomatology to include slight 
limitation of motion as of that date.

10.  The Veteran's service-connected ischemic heart disease 
is manifested by no more than a workload of greater than 
seven METs but no greater than 10 METs as well as dyspnea 
and fatigue and the apparent need for medication.


CONCLUSIONS OF LAW

1.  Right upper extremity peripheral neuropathy was not 
incurred in or as a result of active duty service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  

2.  Left upper extremity peripheral neuropathy was not 
incurred in or as a result of active duty service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  

3.  The May 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 1103 (2009).

4.  Since the final May 1991 rating decision, new and 
material evidence has not been received to reopen the claim 
of service connection for left ear hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

5.  The June 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 1103 (2009).

6.  Since the final June 1992 rating decision, new and 
material evidence has been received to reopen the claim of 
service connection for a neuromuscular disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  The April 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 1103 (2009).

8.  Since the final April 1991 rating decision, new and 
material evidence has not been received to reopen the claim 
of service connection for an adjustment disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

9.  The criteria for entitlement to a disability evaluation 
in excess of zero percent before November 28, 2007 and in 
excess of 10 percent from November 28, 2007 for the 
Veteran's service-connected patellofemoral syndrome of the 
left knee with degenerative arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.71a, Diagnostic Code 5003-5360 (2009).

10.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
ischemic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7005 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).

The Board acknowledges that the lack of any evidence that 
the veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by 
the United States Court of Appeals for Veterans Claims 
(Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would 
adversely affect the auditory system and 
post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For 
example, if the record shows (a) 
acoustic trauma due to significant noise 
exposure in service and audiometric test 
results reflecting an upward shift in 
tested thresholds in service, though 
still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether 
there is a medically sound basis to 
attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from 
a brief of the VA Secretary).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea), soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma and 
diabetes mellitus (Type 2).  38 C.F.R. § 3.309(e); see also 
38 U.S.C.A. § 1116(f).

In order for chloracne or other acneform diseases consistent 
with chloracne to be presumed to be due to an association 
with exposure to herbicide agents, chloracne or other 
acneform diseases consistent with chloracne must be become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires 
current symptomatology at the time the claim is filed in 
order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 
U.S.C. § 1131 requires the existence of a present disability 
for VA compensation purposes); Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) (noting that service connection 
presupposes a current diagnosis of the claimed disability); 
Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of 
service connection).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to 
be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Right and left upper extremity peripheral neuropathy 

The service treatment records are silent as to right and/or 
left upper extremity peripheral neuropathy.

In an October 2005 letter, a VA physician's assistant and 
clinic director wrote a letter concerning the Veteran's 
disabilities.  Among other matters, he indicated that the 
Veteran suffered from peripheral neuropathy, although the 
location of such peripheral neuropathy was not specified.

On January 2006 VA diabetes mellitus examination, the 
Veteran denied being told that he had peripheral neuropathy.  
On further investigation by the examiner, the Veteran's only 
symptoms of neurological loss in the upper extremities was 
sensory loss in the left thumb, index, and long fingers, 
which related to an old neck condition with left radicular 
pain.  The Veteran denied all other symptoms of neurological 
loss in the upper extremities.  The examiner found no 
peripheral neuropathy in the upper extremities.

A medical problem list authored and signed by an Air Force 
physician in January 2006 included peripheral neuropathy, 
but the location of such peripheral neuropathy was not 
specified.

In June 2006, a private physician diagnosed diabetic 
peripheral neuropathy.  He did not, however, indicate that 
the Veteran had peripheral neuropathy of the upper 
extremities.

On VA examination in July 2007, the Veteran complained of 
decreased sensation in the thumb, index finger, and long 
finger of the left hand.  This predated his diagnosis of 
diabetes mellitus.  Objectively, sensation was mildly 
diminished over the middle, ring, and small fingers of the 
left hand, but the palm and dorsum of the left hand and the 
remainder of the upper extremities bilaterally were intact 
to pinprick and light touch.  The examiner diagnosed mild 
sensory neuropathy of the lower extremities, which was a 
complication of diabetes mellitus.  The examiner made no 
finding in reference to peripheral neuropathy of the upper 
extremities.

On VA examination in November 2007, the Veteran reported 
bilateral hand pain.  The examiner observed no swelling or 
redness of the hands and noted tenderness to palpation of 
the proximal interphelangeal joints and distal 
interphelangeal joints bilaterally with a heberdens node 
present on the right thumb.  There was decreased pinprick 
sensation over the palmar surface of the bilateral hands.  
The examiner, in pertinent part, diagnosed bilateral carpal 
tunnel syndrome.  He did not render a diagnosis of 
peripheral neuropathy of the upper extremities.

On June 2008 VA peripheral nerves examination, the examiner 
diagnosed mild to moderate bilateral carpal tunnel syndrome 
as well as sensory neuropathy of the bilateral lower 
extremities, that was likely related to the Veteran's 
diabetes mellitus.  The examiner did not render a diagnosis 
of peripheral neuropathy of the upper extremities.

The Board observes that service connection has been granted 
for peripheral neuropathy of the right lower extremity and 
for peripheral neuropathy of the left lower extremity as 
secondary to service-connected diabetes mellitus.  

As readily apparent from the foregoing discussion, 
peripheral neuropathy of the upper extremities has never 
been explicitly diagnosed.  Clearly, the Veteran suffers 
from peripheral neuropathy of the lower extremities.  Such 
diagnosis, however, was never rendered with respect to the 
upper extremities.  Because the Veteran is not shown to be 
suffering from peripheral neuropathy of the upper 
extremities, service connection for peripheral neuropathy of 
the right upper extremity and peripheral neuropathy of the 
left upper extremity is denied under all potentially 
applicable theories of entitlement to include direct service 
connection, service connection on a presumptive basis, and 
service connection on a secondary basis.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310; Gilpin, supra; Degmetich, 
supra.

The Board observes that the Veteran is certainly competent 
to provide evidence regarding his symptomatology, and the 
Board credits his apparent assertions regarding abnormal 
sensations in the upper extremities.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (holding that lay 
testimony is competent to establish the presence of 
observable symptomatology).  The Veteran, however, is not 
shown to be competent to render medical diagnoses that 
require highly specialized knowledge such as the type of 
expertise that would be required to recognize and diagnose 
peripheral neuropathy, and the Board, therefore, cannot 
credit his assertions regarding the presence of peripheral 
neuropathy of the upper extremities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2009) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In making its determinations herein, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision regarding either issue 
discussed above.

New and Material Evidence 

When the RO denies a claim, and the appellant is provided 
notice of the decision and of his appellate rights but does 
not timely appeal the denial, the decision becomes final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2009) (the procedures and 
time limitations for appealing adverse RO determinations to 
the Board).  Nevertheless, a claim will be reopened and 
reviewed on a de novo basis in the event that new and 
material evidence is presented regarding that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Evans v. Brown, 9 
Vet. App. 273 (1996).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Left ear hearing loss 

In a May 1991 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for left ear 
hearing loss on the basis that this condition was not shown 
to be present.  The Veteran was provided notice of the 
decision and of his appellate rights the following month.  
He did not file a notice of disagreement.  Therefore, the 
May 1991 rating decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Because the May 1991 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that rating decision to determine whether 
the Veteran's claim of service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans, supra. 

The evidence of record at the time of the May 1991 rating 
decision consisted of the service treatment records showing 
no left ear hearing loss as defined by VA regulations other 
than on one occasion in 4/90 when left ear hearing was as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
30
30
30

Apparently, the Veteran failed to report for a VA 
audiological examination in early May 1991.

Evidence received subsequent to the May 1991 rating decision 
consists of a July 1991 VA audiological evaluation report 
reflecting no left ear hearing loss as defined by VA 
regulations.  38 C.F.R. § 3.385.  Results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
10
20

Left ear speech recognition was 100 percent.

The post May 1991 evidence also consists of a November 2007 
VA audiological examination report reflecting test results 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
25
25

Left ear speech recognition was 100 percent.

The post May 1991 evidence also consists of the Veteran's 
May 2007 hearing testimony during which he stated that he 
was told he had abnormal left hearing prior to separation 
from service and that he now felt that left ear hearing was 
worse than right ear hearing.

The Board has reviewed the evidence since the May 1991 
rating decision and has determined that the evidence 
associated with the claims file since that time is new as it 
was not of record before that date.  That evidence, however, 
is not "new and material" within the meaning of applicable 
law and regulations because it does not reflect that the 
Veteran suffers from left ear hearing loss as contemplated 
in 38 C.F.R. § 3.385.  The Board observes that the Veteran 
is not shown to be competent to assess the clinical severity 
of his left ear hearing loss, and his testimony regarding 
left ear hearing that is worse than that on the right cannot 
be credited by the Board.  See Espiritu, supra.  The new 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for left ear hearing loss.  Indeed, the lack of 
presently shown left ear hearing loss would preclude a grant 
of service connection for that claimed disability.  See 
e.g., Gilpin, supra.  Thus, the Board finds that the newly 
associated evidence does not relate to unestablished facts 
necessary to substantiate the Veteran's claim of service 
connection for left ear hearing loss and does not present 
the reasonable possibility of substantiating his claim. 38 
C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of 
service connection for left ear hearing loss is not is 
reopened and remains denied.

Neuromuscular disorder 

In a June 1992 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a 
neuromuscular disorder on the basis that a diagnosis of a 
neuromuscular disorder was not shown by any evidence of 
record.  The Veteran was provided notice of the decision and 
of his appellate rights that month.  He did not file a 
notice of disagreement.  Therefore, the June 1992 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Because the June 1992 rating decision was the 
last final disallowance, the Board must review all of the 
evidence submitted since that rating decision to determine 
whether the Veteran's claim of service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans, 
supra. 

The evidence of record at the time of the June 1992 rating 
decision consisted of the service treatment records 
containing no finding of a specific neuromuscular disorder 
other than myalgias of unknown etiology.  The service 
treatment records reflect that in the mid 1980's the Veteran 
began to voice consistent complaints of migratory muscle 
pains.  Indeed, he was hospitalized in October 1987 pursuant 
to these complaints.  Also of record before the June 1992 
rating decision was a January 1991 VA medical examination 
report devoid of complaints consistent with or findings 
pertinent to a neuromuscular disorder.  The record also 
contained January 1992 RO hearing testimony indicating that 
muscles throughout his body to include those of the face 
"jumped" intermittently on a daily basis.  Indeed, the 
Veteran asserted that he could see the skin over the muscles 
move when involuntary contractions occurred. 

Evidence received subsequent to the June 1992 rating 
decision consists of a July 2003 VA medical examination 
report reflecting complaints of pain in various regions of 
the body with corresponding diagnoses of degenerative joint 
disease in various locations.  No generalized neuromuscular 
disorder was noted.  The record now contains VA 
neurosurgical consult records dated in 2003 containing no 
diagnosis of a neuromuscular disorder.  An August 2003 VA 
progress note indicates a diagnosis of gouty arthritis 
following complaints of joint pain in various locations.  
The record contains April 2004 private medical records 
indicating elevated CPK and containing a diagnosis of 
myopathy versus myositis.  A June 2004 VA progress note 
reflects "no real muscle pains" but elevated CPK.

A July 2006 VA medical examination report indicates normal 
muscle mass and tone.  

The record also contains May 2007 RO hearing testimony in 
which the Veteran maintained, in essence, that muscle pains 
for which he was treated in service have persisted.  

The Board has reviewed the evidence since the June 1992 
rating decision and has determined that it is new, in that 
none of it was of record when the June 1992 rating decision 
was rendered.  The evidence is also "new and material" 
within the meaning of applicable law and regulations 
because, for the first time a diagnosis other than muscle 
pain has been rendered and because there is some evidence 
regarding an etiological link between the presently 
diagnosed disability and service.  The Board observes that 
in 2004, a private physician diagnosed myopathy versus 
myositis.  As opposed to myalgia, a symptom, myopathy and 
myositis refer to more concrete disabilities of the muscles.  
The Veteran's assertions of, essentially, continuous 
symptomatology since service as well as the fact that he has 
continued to seek treatment for his neuromuscular symptoms 
coupled with the likely presence of an actual muscle 
disorder, is probative of the issue at hand, which is 
whether the Veteran has a current diagnosis of a 
neuromuscular or similar disorder and, if so, whether the 
Veteran's current myopathy versus myositis is related to his 
period of active military service.  In this regard, the 
Board notes that the Veteran is competent to provide 
evidence regarding his observable symptomatology.  See 
Jandreau, supra; Barr, supra.  Such evidence of a current 
disability and a possible nexus to service was not 
previously of record.  Thus, the Board finds that the 
aforementioned private medical evidence, along with the 
Veteran's statements, relate to unestablished facts 
necessary to substantiate the Veteran's claim for service 
connection for a neuromuscular disorder, and present the 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the Veteran's claim for 
service connection for a neuromuscular disorder is reopened.  
To that extent only, the claim is granted.

Adjustment disorder 

In an April 1991 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for an 
adjustment disorder on the basis that the was situational 
and acute and transitory in nature.  The Veteran was 
provided notice of the decision and of his appellate rights 
the following month.  It is unclear whether he filed a 
notice of disagreement regarding that denial or the denial 
of service connection for chronic psychosis (he disagreed 
with the denial of service connection).  Therefore, the 
April 1991 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103; see also 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  Because the April 1991 rating decision was the last 
final disallowance, the Board must review all of the 
evidence submitted since that rating decision to determine 
whether the Veteran's claim of service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans, 
supra. 

The evidence of record at the time of the April 1991 rating 
decision consisted of the service treatment records that did 
not reflect a finding of adjustment disorder, although scant 
mentions of anxiety and depression are present and a January 
1991 VA psychiatric examination report containing a 
diagnosis of adjustment disorder manifested by anxiety, 
headaches, and sleep disturbances.  The adjustment disorder, 
according to the examiner, was brought about by life changes 
stemming from his retirement and marital problems.

Evidence received subsequent to the April 1991 rating 
decision consists of a diagnosis of depression to include in 
2001 and the Veteran's May 2007 hearing testimony in which 
he denied seeking mental health treatment but spoke of 
nightmares and sleeplessness but stated that healthcare 
professionals attributed the symptoms to stress.

The Board has reviewed the evidence since the April 1991 
rating decision and has determined that it is new in that it 
was not of record before April 1991.  It is not, however, 
"new and material" within the meaning of applicable law and 
regulations.  It is not probative of the matter at hand 
which is whether the Veteran has currently suffers from 
adjustment disorder that is related to service.  Most 
saliently, the new evidence does not reflect the presence of 
an adjustment disorder.  Moreover, the new evidence does not 
link it or any similar disorder to service.  None of the 
newly added evidence, therefore, relates to unestablished 
facts necessary to substantiate the Veteran's claim of 
service connection for an adjustment disorder in that it 
does not reflect the presence of that disability much less a 
nexus between it and service.  Thus it does not present the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). Accordingly, the Board has determined 
that the Veteran's claim for service connection for an 
adjustment disorder is not reopened and remains denied.  

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert, 1 Vet. App. at 
53, the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be 
against the claim.  Aleman, 9 Vet. App. at 519, citing 
Gilbert, 1 Vet. App. at 54.

Patellofemoral syndrome of the left knee with degenerative 
arthritis  

The Veteran's service-connected patellofemoral syndrome of 
the left knee with degenerative arthritis has been rated 
zero percent disabling from January 10, 2006 and 10 percent 
disabling from November 11, 2007 under Diagnostic Code 5003-
5260.  38 C.F.R. § 4.20, 4.71a.  

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  Under Diagnostic Code 5003 
(degenerative arthritis), arthritis of a major joint is 
rated under the criteria for limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is 
limited to five degrees, a 10 percent rating if limited to 
10 degrees, a 20 percent rating if limited to 15 degrees, a 
30 percent rating if limited to 20 degrees, a 40 percent 
rating if limited to 30 degrees, and a 50 percent rating if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

A veteran may receive separate ratings for limitations in 
both flexion and extension under Diagnostic Codes 5260 and 
5261.  VAOPGCPREC 9-2004.

Additionally, VA's General Counsel has held that a separate 
rating may be assigned for instability of the knee under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 if (1) a veteran also 
has limitation of knee motion which at least meets the 
criteria for a noncompensable disability rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) if 
the veteran is in receipt of a 10 percent rating on the 
basis of X-ray evidence of arthritis and evidence of painful 
motion.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59 
(2009). 

Diagnostic Code 5257 provides for a 10 percent rating, 20 
percent rating, and 30 percent rating where there is slight, 
moderate, or severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2009). 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  38 
C.F.R. § 4.71, Plate II (2009).

On January 2006 VA medical examination, the Veteran 
complained of only limited functional loss of the left knee.  
There was no swelling or instability of the left knee joint, 
but there were work limitations associated with the left 
knee to include difficulty climbing stairs and squatting.  
The Veteran denied decreased limitation of motion with 
repetitive movement, and there was no weakness, 
fatigability, or lack of endurance.  Objectively, there was 
full left knee range of motion that was from zero to 140 
degrees.  There was no pain on motion.  There was no 
crepitus, no instability, and normal tracking of the 
patella.  The examiner diagnosed left knee patellofemoral 
syndrome with degenerative arthritis.  Functional loss was 
mild secondary to pain with repetitive use, and functional 
loss was mild to moderate secondary to pain with no 
weakness, fatigue, lack of endurance, or incoordination.  
There was no change in range of motion with repetitive 
movement.  The Board observes that and January 2006 left 
knee X-ray study revealed, in pertinent part, mild 
osteoarthritis.

On July 2007 VA medical examination, the Veteran complained 
of intermittent left knee pain that was usually present with 
climbing, walking, running, or prolonged standing.  There 
was no left knee pain with rest.  He denied stiffness, heat, 
or redness as well as flare-ups of left knee pain.  During 
cold months the Veteran used a walker to assist with sitting 
and standing.  He indicated that he could not kneel or 
squat.  The Veteran used a left knee brace.  Objectively, 
the left knee was normal in appearance.  There was no joint 
line tenderness.  There was no erythema, edema, or joint 
effusion present.  Range of motion was from zero to 140 
degrees without pain.  There was no change in function with 
repetition.  There was normal tracking of the left patella.  
The left knee was stable.  The diagnosis was of degenerative 
joint disease of the left knee with no change in function 
noted on repetition.

On November 2007 VA medical examination, left knee range of 
motion was from zero to 130 degrees with pain at the 
extremes of motion.  There was crepitus with range of 
motion, but no instability was found.  There was normal 
tracking of the patella.  The examiner diagnosed a 
symptomatic left knee with patellofemoral syndrome and 
degenerative arthritis.  There was no change in range of 
motion with repetitive movement.

As apparent from the foregoing medical evidence, the Veteran 
has always been able to fully extend the left knee.  As 
such, Diagnostic Code 5261 (limitation of extension of the 
leg) need not be considered.  Furthermore, a rating under 
Diagnostic Code 5257 need not be considered as left knee 
subluxation and lateral instability have not been shown.  
The Veteran's left knee, indeed, has been consistently 
characterized as stable.  The Board notes that other than 
the provision under the which the Veteran's left knee 
disability is currently rated, no diagnostic codes related 
to disabilities of the knee are applicable.  Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Codes 5258 and 5259 
(having to do with dislocation of the semilunar cartilage 
and symptomatic removal thereof), and Diagnostic Code 5263 
(genu recurvatum) deal with manifestations of knee 
disability from which the Veteran, quite fortunately, does 
not suffer.  The Board will not discuss these provisions 
further.

Next, the Board observes that at no time during the 
appellate period has a compensable evaluation been warranted 
under Diagnostic Code 5260.  Under that Diagnostic Code, a 
zero percent evaluation is for application when knee flexion 
is limited to 60 degrees.  The Veteran's left knee flexion, 
at worst, is limited to 130 degrees.  

Before November 28, 2007, the Veteran had left knee 
arthritis that was confirmed on X-ray study but no left knee 
limitation of motion whatsoever.  Moreover, there was no 
evidence of painful motion.  Furthermore, before that date, 
the evidence did not point to symptoms such as swelling or 
muscle spasm.  Absent any objectively confirmed left knee 
limitation of motion before November 28, 2007, an evaluation 
in excess of zero percent is denied.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5260.

An evaluation in excess of 10 percent for the Veteran's left 
knee disability is not for application as of November 28, 
2007.  The only applicable provision, Diagnostic Code 5260 
(limitation of leg flexion) would not even yield a zero 
percent evaluation.  The Veteran is maximally compensated 
for degenerative arthritis with limitation of motion under 
Diagnostic Code 5003.  As such, the Board finds no basis 
under which to assign an evaluation in excess of 10 percent 
for the service-connected left knee disability effective 
November 28, 2007. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2009) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2009) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
The evidence reflects no functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  As well, weakened 
movement, excess fatigability, and incoordination have not 
been shown.  As such, no additional compensation under these 
provisions is warranted.

Finally, in denying the claim for a higher rating, the Board 
also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected left knee disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's left knee disability with the established 
criteria found in the rating schedule for degenerative 
arthritis and limitation of motion of the knee shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology. 

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his left 
knee disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There 
is nothing in the record which suggests that the left knee 
disability markedly impacted his ability to perform job 
duties.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Ischemic heart disease  

The Veteran's service-connected heart disease has been rated 
10 percent disabling by the RO under the provisions of 
Diagnostic Code 7005.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7005, arteriosclerotic heart disease 
that causes a workload of greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope or that requires continuous medication 
warrants a 10 percent disability rating.  Arteriosclerotic 
heart disease that causes a workload of greater than 5 METs 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or that shows evidence of 
cardiac hypertrophy or dilatation on EKG, ECG or X-ray 
warrants a 30 percent disability rating.  Id.

On VA examination in January 2006, the Veteran reported a 
history of atypical chest pains.  He carried nitroglycerin, 
which he had never used.  A myocardial perfusion test that 
took place in April 2005 was without chest pain and no 
ischemic changes were noted on electrocardiogram (EKG).  The 
test did reveal ischemia of the inferiorinferolateral, the 
anterior anterolateral, and a fixed anterior septal defect 
with normal left ventricular function and with ejection 
fraction of 51 percent.  The Veteran also had mild 
hypokinesis of the distal anterior septal wall.  Therefore, 
the myocardial perfusion test was compatible with ischemic 
heart disease which was clinically asymptomatic and did not 
require any treatment.  Objectively, heart sounds were 
normal.  The examiner diagnosed, in pertinent part, 
asymptomatic ischemic heart disease by myocardial profusion 
study.  Ejection fraction was 51 percent.  Estimated METs 8.

A July 2007 VA medical examination report indicated that the 
Veteran was diagnosed with ischemic heart disease after a 
myocardial perfusion test in April 2005.  The examiner 
indicated that the Veteran had never experienced any acute 
cardiac illness including myocardial infarction, congestive 
heart failure, or acute rheumatic heart disease.  Moreover, 
he had never had any cardiac surgery or angioplasty.  The 
Veteran complained of dyspnea on exertion and fatigues after 
walking one block.  He denied chest pain.  The Veteran 
asserted that his heart condition had a negative impact on 
his life in that he avoided all strenuous activities to 
include sports, and he also became fatigued and short of 
breath during sexual intercourse.  Diagnostic tests revealed 
that overall left ventricular systolic function was normal.  
Left ventricular ejection fraction was estimated in the 
range of 55 to 65 percent.  There were no left ventricular 
regional wall motion abnormalities.  Left ventricular wall 
thickness was mildly increased.  There was an increased 
relative contribution of atrial contraction to the left 
ventricular filling.  Aortic valve thickness was mildly 
increased.  The Veteran exercised and achieved a work level 
of Max.METs: 9.5.  Resting heart rate initially was 91 beats 
per minute and rose to a maximum heart rate of 157 beats per 
minute.  This represented 96 percent of the maximal age 
predicted heart rate.  The exercise test was stopped due to 
fatigue.  The examiner diagnosed ischemic heart disease with 
a METs level of 9.5 and ejection fraction of 55 to 65 
percent.

On VA examination in November 2007, the Veteran reported 
that his fatigue had increased since the July 2007 VA 
medical examination.  Specifically, the Veteran indicated 
that he became fatigued with less activity.  He was taking 
heart medication.  Objectively, heart sounds were normal.  
The examiner diagnosed asymptomatic ischemic heart disease 
with ejection fraction of 55 to 65 percent and METs 9.5.

Under Diagnostic Code 7005, which pertains to 
arteriosclerotic heart disease (coronary artery disease), a 
30 percent evaluation is not warranted at any time during 
the appellate period because workload has never been greater 
than five METs but less than seven METs.  Moreover, although 
the evidence reflects fatigue, and other symptoms, there is 
no evidence of cardiac hypertrophy or dilation on EKG or 
electrocardiogram.  As such, the criteria for an evaluation 
of 30 percent under 7005 are not met at any time.  
Fenderson, supra; 4.104, Diagnostic Code 7005.  The Board 
notes that it has reviewed the other Schedular provisions 
related the cardiovascular system and has determined that 
there is no diagnostic code that better describes the 
Veteran's symptomatology and that would result in an 
evaluation in excess of 10 percent for the service-connected 
ischemic heart disease.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  With 
respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected ischemic heart disease is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's ischemic disease with the established 
criteria found in the rating schedule for arteriosclerotic 
heart disease shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
ischemic heart disease.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the 
disability.  The Veteran claims fatigue, but his has many 
service-connected disabilities, and his service-connected 
ischemic heart disease has never been found to have a 
significant impact upon employment prospects.  There is 
nothing in the record that suggests that ischemic heart 
disease has ever markedly interfered with the Veteran's 
ability to perform job requirements.  Indeed, the Veteran 
indicated that his fatigue stemming from service-connected 
ischemic heart disease had an impact on activities that were 
not at all work related.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  Van Hoose, 4 
Vet. App. at 363 (noting that the disability rating itself 
is recognition that industrial capabilities are impaired).  
The Board therefore has determined that referral of this 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

VCAA 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ), in 
this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
notice consistent with the Court's holding in Dingess was 
provided in March 2006.  

Specific to requests to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in March 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the relevant claims was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denials.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2005 that fully 
addressed all three notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA clinical records, Sheppard Air Force 
Base Medical Center clinical records, and private medical 
records.  The Veteran was also provided comprehensive VA 
medical examinations with respect to the service connection 
and increased rating claims decided herein.  The Board 
observes that there is no obligation to provide a medical 
examination in new and material evidence cases unless the 
claim is reopened.  The Veteran was afforded a hearing 
before a Decision Review Officer at the RO.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 



ORDER

Service connection for right upper extremity peripheral 
neuropathy is denied.

Service connection for left upper extremity peripheral 
neuropathy is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for left ear hearing loss 
is denied.

The request to reopen the previously denied claim of service 
connection for a neuromuscular disorder is reopened.  To 
that extent only, the claim is granted.

The request to reopen the previously denied claim of 
entitlement to service connection for an adjustment disorder 
is denied.

An evaluation in excess of zero percent before November 28, 
2007 and in excess of 10 percent as of that date for the 
service-connected patellofemoral syndrome of the left knee 
with degenerative arthritis is denied.

An evaluation in excess of 10 percent for service-connected 
ischemic heart disease is denied.


REMAND

For a variety of reasons, a remand to the RO is necessary 
with respect to the issues discussed hereinbelow.

The Veteran clearly suffers from diagnosed conditions of the 
right foot to include mild pes planus and heel spurs.  The 
service treatment records reflect normal feet on entry into 
service but findings of bilateral pes planus were rendered 
in service.  No pes planus was noted on separation.  At that 
time, the feet were found to be normal.  The Board notes as 
well that during service, the Veteran was treated for a 
right foot interdigital neuroma.  In January 2006, the 
Veteran was afforded a VA medical examination that included 
an examination of the feet.  The examiner, unfortunately, 
did not provide an opinion regarding whether any of the 
presently diagnosed conditions of the feet were related to 
service.  The Board cannot render a decision in this matter 
because the feet were seen as normal on separation.  Thus, 
it is unclear, for example, whether current pes planus is 
related to that found on a few occasions in service.  A VA 
orthopedic examination is required for an opinion regarding 
the etiology of all current right foot disabilities, if any.  
The examination instructions are contained below.

As to the issue of entitlement to service connection for a 
neuromuscular disorder, a VA examination is requested for an 
opinion regarding whether the Veteran suffers from a current 
neuromuscular disorder to include myopathy and myositis and, 
if so, for a determination of whether complaints in service 
to include those that were diagnosed as myopathy of unknown 
etiology are actually manifestations of any presently 
diagnosed neuromuscular disabilities.  The examination 
instructions are contained below.

Finally regarding the issues related to the August 2003 
rating decision 9issues 11 to 200, in his September 2005 
substantive appeal, the Veteran explicitly indicated that he 
desired a hearing before a Veterans Law Judge at the RO.  In 
a February 2007 written statement, pursuant to an ambiguous 
hearing request contained in a December 2006 VA Form 9 
(Substantive Appeal) wherein the Veteran indicated both that 
he did not desire a hearing before a Veterans Law Judge and 
that he did want a hearing before a Veterans Law Judge at 
the RO, the Veteran indicated that he desired a hearing 
before a Decision Review Officer rather than a hearing 
before a Veterans Law Judge.  He further stated that during 
that hearing, he wished to discuss all of the issues on 
appeal.  

The Board is of the opinion that clarification regarding the 
Veteran's hearing wishes is necessary.  It is unclear that 
the February 2007 written statement reflecting a desire for 
a Decision Review Officer hearing pertained to the issues on 
appeal stemming from the August 2003 rating decision.  In 
any event, the May 2007 Decision Review Officer Hearing did 
not include a discussion of matters flowing from the August 
2003 rating decision.  The Board notes, moreover, that the 
Veteran was already provided a Decision Review Officer 
hearing regarding those matters in May 2005.  It is 
reasonable to conclude, therefore, that he does desire a 
hearing before a Veterans Law Judge as he indicated in his 
May 2005 substantive appeal regarding issues 11 to 20.  A 
letter of inquiry in this regard should be sent to the 
Veteran.

The Veteran should be sent an updated VCAA notice letter to 
ensure that the required notification is full and complete.

The RO should associate with the claims file all VA clinical 
records from the Oklahoma City VA medical Center (MC) and 
from the Wichita Falls VA Community Based Outpatient Clinic 
dated from May 22, 2009 to the present and all clinical 
records from the Sheppard Air Force Base Medical Center 
dated from October 18, 2007 to the present.

The claim of entitlement to an effective date earlier than 
November 28, 2007 for the assignment of TDIU benefits is 
inextricably intertwined with the increased rating and 
service connection claims being remanded.  In other words, 
if the Veteran's increased rating and service connection 
claims are granted, depending on the effective dates 
assigned, entitlement to TDIU might well be established 
before November 28, 2007.  The disposition of the issues 
being remanded may well have an impact upon the earlier 
effective date for TDIU claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Action on the Veteran's claim of 
entitlement to an effective date earlier than November 28, 
2007 for the grant of TDIU benefits is therefore deferred.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Send the Veteran a complete VCAA 
notice relevant to all issues still 
remaining on appeal so as to ensure that 
such notice is complete and updated.

2.  Associate with the claims file all VA 
clinical records from the Oklahoma City 
VAMC and from the Wichita Falls VA 
Community Based Outpatient Clinic dated 
from May 22, 2009 to the present and all 
clinical records from the Sheppard Air 
Force Base Medical Center dated from 
October 18, 2007 to the present.

3.  Schedule a VA orthopedic examination 
for a diagnosis of all abnormalities and 
disabilities of the right foot, if any.  
Regarding any such condition diagnosed, 
the examiner is to opine whether it is at 
least as likely as not (50 percent or 
greater likelihood) related to service.  A 
rationale for all opinions and conclusions 
should be provided.  The examiner is asked 
to review pertinent documents in the 
claims file in conjunction with the 
examination and to indicate in the 
examination report whether such review 
took place.

4.  Schedule a VA muscles examination for 
a determination of whether the Veteran 
suffers from a neuromuscular or simply 
muscular disability to include myopathy 
and/or myositis.  If so, the examiner is 
to opine regarding whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any diagnosed disability 
is relate to service to include the 
Veteran's complaints that led to diagnoses 
of myalgia of unknown etiology in service.  
A rationale for all opinion and 
conclusions should be provided, and all 
necessary diagnostic tests should be 
conducted.  Pertinent documents in the 
claims file should be reviewed in 
conjunction with the examination, and the 
examination report should indicate whether 
such a review took place.  

5.  Clarify whether the Veteran desires a 
travel Board hearing before a Veterans Law 
Judge regarding the issues of entitlement 
to an evaluation in excess of 10 percent 
for service-connected low back strain, 
entitlement to an evaluation in excess of 
10 percent for service-connected allergic 
rhinitis and sinusitis, entitlement to an 
evaluation in excess of 10 percent for 
degenerative changes of the right 
(dominant) hand, entitlement to an 
evaluation in excess of zero percent 
before December 20, 2004 and in excess on 
20 percent as of December 20, 2004 for 
service-connected degenerative changes of 
the left (non-dominant) shoulder, 
entitlement to an evaluation in excess of 
10 percent for service-connected 
headaches, entitlement to an evaluation in 
excess of 10 percent for service-connected 
residuals of a right knee medial 
meniscectomy with posttraumatic arthritis, 
entitlement to an evaluation in excess of 
10 percent for service-connected left 
(non-dominant) hand degenerative changes, 
entitlement to service connection for acid 
reflux, entitlement to service connection 
for hypertension, and entitlement to 
service connection for an enlarged heart 
(issues 11 through 20 above).  If so, 
please schedule such hearing.

6.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


